department of the treasury internal_revenue_service washington d c date number release date cc dom fs p si tl-n-7065-99 uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel from subject assistant chief_counsel field service cc dom fs revocability of election of depreciation methods this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer year year year year year year issue whether taxpayer made an irrevocable election under sec_168 to use the straight-line or 150-percent declining balance method_of_depreciation rather than the 200-percent declining balance method_of_depreciation for 5-year_property placed_in_service in year sec_1 through conclusions taxpayer made an irrevocable election under sec_168 to use the straight-line method_of_depreciation for 5-year_property placed_in_service in year sec_2 and since taxpayer clearly indicated its choice of the allowable straight-line method for all its 5-year_property on its form_4562 taxpayer may use the 200-percent declining balance method_of_depreciation for 5-year_property placed_in_service in year sec_3 and since taxpayer clearly indicated its choice of the allowable 200-percent declining balance method for all of its 5-year_property on its form_4562 taxpayer may also use the 200-percent declining balance method for 5-year_property placed_in_service in year under revrul_72_491 1972_2_cb_104 which holds that where the service disallows the use of any improper depreciation method for the first taxable_year of attempted use the taxpayer may adopt any depreciation method that would have been permissible had it been initially adopted facts taxpayer is in the business of leasing equipment for book and tax purposes taxpayer accounts for certain leases as sales type leases and other leases as operating leases taxpayer retains title under the operating leases and the property reverts to it on termination of the leases from year through taxpayer was an s_corporation reporting income from the operating leases as rental income and claiming depreciation_deductions on forms 1120s for year sec_4 through taxpayer was a c_corporation reporting income from the operating leases and claiming depreciation_deductions on forms for each of the year sec_1 through taxpayer included form sec_4562 depreciation and amortization including information on listed_property with its federal_income_tax returns but did not include itemized depreciation schedules at the time when the returns were filed taxpayer’s form_4562 for year reported a certain number of assets placed_in_service during year in part v listed_property on the line for property used more than percent in a qualified_business_use all these assets were listed with a three year recovery_period and a half year convention the 200-percent declining balance method_of_depreciation was listed for most of the assets and the straight- line method was listed for the others taxpayer’s form_4562 for year reported a certain dollar amount total of unidentified properties placed_in_service during year at part ii macrs depreciation for assets placed_in_service only during your year tax_year under the classification of 3-year_property with a three year recovery_period half year convention and straight-line method_of_depreciation taxpayer’s form_4562 for year also reported a certain other dollar amount total of unidentified properties placed_in_service during year at part ii under the classification of 5-year_property with a five year recovery_period half year convention and straight-line method_of_depreciation taxpayer’s form_4562 for year reported a certain dollar amount total of unidentified properties placed_in_service during year at part ii macrs depreciation for assets placed_in_service only during your year tax_year under the classification of 3-year_property with a year recovery_period half year convention and 150-percent declining balance method_of_depreciation taxpayer’s form_4562 for year also reported a certain other dollar amount total of unidentified properties placed_in_service during year at part ii under the classification of 5-year_property with a five year recovery_period mid-quarter convention and 200-percent declining balance method_of_depreciation taxpayer’s form_4562 for year reported all of its assets placed_in_service during year at part ii macrs depreciation for assets placed_in_service only during your year tax_year under the classification of 5-year_property with a five year recovery_period half year convention and straight-line method_of_depreciation taxpayer’s form_4562 for year reported a certain dollar amount total of unidentified properties placed_in_service during year at part ii macrs depreciation for assets placed_in_service only during your year tax_year under the classification of 3-year_property with a year recovery_period half year convention and 200-percent declining balance method_of_depreciation taxpayer’s form_4562 for year also reported a certain other dollar amount total of unidentified properties placed_in_service during year at part ii under the classification of 5-year_property with a five year recovery_period half year convention and 200-percent declining balance method_of_depreciation taxpayer’s form_4562 for year reported a certain dollar amount total of unidentified properties placed_in_service during year at part ii macrs depreciation for assets placed_in_service only during your year tax_year under the classification of 5-year_property with a five year recovery_period half year convention and 200-percent declining balance method_of_depreciation taxpayer’s form_4562 for year also reported a certain other dollar amount total of unidentified properties placed_in_service during year at part ii under the classification of 7-year_property with a seven year recovery_period half year convention and 200-percent declining balance method_of_depreciation further taxpayer’s form_4562 for year reported an additional dollar amount total of properties at part iii other depreciation on the line for acrs and other depreciation taxpayer produced schedules indicating that the properties had been placed_in_service during year with recovery periods ranging from to seven years and straight-line method_of_depreciation for none of the year sec_1 through did taxpayer make an entry on its form sec_4562 part iii on the line for property subject_to the sec_168 election for year sec_1 through all the entries at part ii dealing with macrs depreciation for assets placed_in_service during the current_year were made in the portion of part ii concerning the general depreciation system rather than the portion dealing with the alternative_depreciation_system taxpayer maintains that it uses a production_of_income methodology and that its recovery periods approximate the terms of the underlying leases none of the property leased by taxpayer is qualified_rent-to-own_property much of the leased property is manufacturing and technological equipment taxpayer is prepared to concede that a macrs recovery_period of years is appropriate for all the assets for which a shorter period was used however taxpayer proposes that it be allowed to use the 200-percent declining balance method_of_depreciation for all assets placed_in_service during year year and year law and analysis sec_167 allows as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear of property_used_in_the_trade_or_business or held_for_the_production_of_income sec_168 states that except as otherwise provided the depreciation deduction of sec_167 for any tangible_property shall be determined by using the applicable_depreciation_method the applicable_recovery_period and the applicable convention sec_168 prescribes depreciation methods for purposes of the general depreciation system of sec_168 sec_168 states that except as provided in sec_168 and sec_168 the applicable method is the 200-percent declining balance method switching to the straight-line method for the first taxable_year for which using the straight-line method with respect to the adjusted_basis as of the beginning of the year will yield a larger amount sec_168 and b provide that the 150-percent declining balance method applies to certain specified types of property not here relevant sec_168 provides that the 150-percent declining balance method applies to any property not described in sec_168 with respect to which the taxpayer makes an election under sec_168 sec_168 b c e and f provide that the straight-line method applies to certain types of property not here relevant sec_168 provides that the straight-line method applies to property with respect to which the taxpayer makes an election under sec_168 sec_168 provides that an election under sec_168 or d may be made with respect to one or more classes of property for any taxable_year and once made with respect to any class shall apply to all property in such class placed_in_service during such taxable_year such an election once made shall be irrevocable sec_168 dealing with classification of property provides that property will be treated as 3-year_property if it has a class_life of four or less years and as 5-year_property if it has a class_life of more than four or less than ten years sec_168 provides that the term 3-year_property includes certain horses and any qualified_rent-to-own_property sec_168 provides that the term 5-year_property includes among other things any semi-conductor manufacturing equipment and any qualified_technological_equipment as defined in sec_168 sec_168 provides that sec_168 does not apply to any property if the taxpayer elects to exclude such property from the application of sec_168 and for the first taxable_year for which a depreciation deduction would be allowable with respect to such property in the hands of the taxpayer the property is properly depreciable under the unit-of-production method or any method_of_depreciation not expressed in a term of years other than the retirement-replacement-betterment method or similar method temp sec_301_9100-7t provides rules for the time and manner of making elections pursuant to sec_168 and f sec_301_9100-7t provides that the time for making such elections is the due_date taking extensions into account of the tax_return for the first taxable_year for which election is to be effective sec_301_9100-7t states that unless otherwise provided the elections of paragraph a of sec_301_9100-7t shall be made by attaching a statement to the tax_return for the taxable_year for which the election is to be effective except as provided in the return or its instructions the statement shall identify the election indicate the section of the code or of the tax_reform_act_of_1986 for uncodified provisions under which the election is made and specify as applicable the period for which the election is being made and or the property or other items to which the election is to apply 304_us_191 is often considered the bedrock case dealing with the doctrine_of elections there a taxpayer could have used the installment_method to report sales of property but reported the income using the deferred payment method on his return after the time for filing the original return had expired the taxpayer filed an amended_return seeking use of the installment_method the taxpayer conceded that both methods were allowable the supreme court held that the taxpayer had made a binding election and reasoned that change from one method to another would require recomputation and readjustment of tax_liability for subsequent years and impose burdensome uncertainties 1it should be noted that the term class as used in sec_168 concerning elections with respect to any class of property refers to the categories of property in the left hand column of sec_168 where it is provided that property shall be treated as or 20-year_property rather than to the class_life categories in the right hand column of sec_168 or to the asset classes in revproc_87_56 1987_2_cb_674 riley co v commissioner 311_us_55 noted that allowing an untimely election would permit a taxpayer to use hindsight to shift from one allowable method of depletion to another in light of developments subsequent to its original choice oversight poor judgement ignorance of the law misunderstanding of the law unawareness of the tax consequence of making an election miscalculation and unexpected subsequent events have all been held insufficient to mitigate the binding effect of elections made under a variety of provisions of the code 55_tc_468 however purely mathematical errors in computation as opposed to estimates and matters of judgement may be corrected 48_tc_118 rev’d on another issue 413_f2d_55 in 55_tc_1101 acq 1972_2_cb_3 the taxpayer elected to use the double-declining balance method_of_depreciation with respect to used motel properties during the first year of the taxpayer’s existence and however the double-declining balance method was unavailable for used properties by virtue of former sec_167 the taxpayer then sought to use the otherwise allowable 150-percent declining balance method respondent argued that having erroneously originally elected the double-declining balance method the taxpayer was now required to use the straight-line method under sec_1_167_b_-1 which provides that the straight-line method shall be used in all cases where the taxpayer has not adopted a different acceptable method because the commissioner denied the erroneous double- declining balance method in the first year in which the property was subject_to depreciation the court allowed the taxpayer to correct its mistaken initial choice of an impermissible depreciation method by adopting any permissible depreciation method in 56_tc_765 acq 1972_2_cb_2 the taxpayer acquired items of used_property in the taxpayer elected the double- declining balance method_of_depreciation with respect to of the items and the straight-line method with respect to the other two on his income_tax return subsequently the taxpayer’s bookkeeper discovered that the double-declining balance method had erroneously been applied before the income_tax return was filed an amended_return for was filed seeking to employ the 150-percent declining balance method with respect to all items the court followed silver queen motel supra and therefore allowed the taxpayer to adopt for the 150-percent declining balance method for the items for which the taxpayer initially elected an erroneous depreciation method with respect to the items for which the taxpayer initially used the straight-line method the court decided adversely to the taxpayer because the straight-line method was an allowable_depreciation method and a change from that method to another allowable_depreciation method was a request for a change in method_of_accounting which required the consent of the commissioner revrul_72_491 1972_2_cb_104 revoked rev ruls 1967_1_cb_60 and 1967_2_cb_102 these rulings had held that when a taxpayer had incorrectly claimed depreciation under the sum-of-the-year-digits or double- declining balance methods for used_property contrary to former sec_167 the taxpayer could not later claim use of the 150-percent declining balance method but must use the straight-line method absent consent to change the taxpayer’s method_of_accounting these rulings were now revoked in light of silver queen motel supra and foley supra accordingly revrul_72_491 states that it is now the position of the service that when a taxpayer has attempted to use an erroneous depreciation method if as in silver queen motel the service disallows the use of an improper depreciation method for the first taxable_year for which the taxpayer attempts to use the method the taxpayer may adopt any depreciation method that would have been permissible had it been initially adopted and if as in foley the taxpayer filed his first return using an improper depreciation method and prior to the time the return for the succeeding taxable_year is filed filed an amended_return using a proper depreciation method the use the proper depreciation method is permissible without obtaining the commissioner’s consent revrul_74_154 1974_1_cb_59 concerned a taxpayer who put a footnote on the depreciation schedule of his income_tax return stating that current_year additions of assets with a useful_life of years or less would be depreciated under the straight-line method and those with a life of over years would be depreciated under a declining balance method on audit a depreciable asset with an estimated_useful_life of years on the return was determined to have a useful_life in excess of years the taxpayer then requested use of a declining balance method beginning with revrul_74_154 holds that despite the footnote on the taxpayer’s return the taxpayer could not change the depreciation method without the consent of the commissioner because the straight-line method adopted by the taxpayer was an allowable_depreciation method taxpayer in the present case is prepared to concede that five years is the proper recovery_period for all property for which it claimed a recovery_period of less than five years since sec_168 provides that the applicable_recovery_period is five years in the case of 5-year_property this is tantamount to a concession that the property in issue is classified as 5-year_property under sec_168 it also appears that none of the property in question falls within the types of property statutorily classified as 3-year_property under sec_168 the issue in this case is whether the taxpayer made an irrevocable election to use the straight-line or 150-percent declining balance method_of_depreciation for its assets placed_in_service during each of the years under consideration precluding use of the 200-percent declining balance method now sought on audit resolution of this question is to be done on a yearly basis depending upon the particular facts of each year for year taxpayer’s form_4562 reported all the assets placed_in_service in year as listed_property in part v the 200-percent declining balance method_of_depreciation was indicated for most of these assets with db and the straight- line method was indicated for the others with s l at column g a three year recovery_period was indicated for all the assets and it is now agreed that all the property constitutes 5-year_property the instructions for form_4562 for year in the portion concerning macrs depreciation for assets placed_in_service only during the taxpayer’s year state that the applicable_depreciation_method for 5-year_property is the 200-percent declining balance method switching to the straight-line method in the first year that maximizes the depreciation allowance it is stated that the taxpayer may make an irrevocable election to use the 150-percent declining balance method for one or more classes of property and that the taxpayer may also make an irrevocable election to use the straight-line method for all property within a classification that is placed_in_service during the tax_year the taxpayer is to enter db db or s l in column f of part ii of the form_4562 the part of the return dealing with macrs_property except listed_property with regard to part v of the form_4562 the part dealing with listed_property the instructions for form_4562 do not contain a specific discussion of the election process but state that the taxpayer is to write db db or s l for the depreciation method in column g of part v thus taxpayer used the 200-percent declining balance method for most of the now concededly 5-year_property in question placed_in_service during year and the straight-line method for the others sec_168 provides that the applicable method is the 200-percent declining balance method except as provided in sec_168 ie the 150-percent declining balance method and sec_168 ie the straight-line method sec_168 provides that an election under sec_168 or d once made with respect to any class shall apply to all property in such class placed_in_service during such taxable_year and once made shall be irrevocable consequently unless the property at issue is subject_to sec_168 - all 5-year_property placed_in_service in the same taxable_year must be depreciated under sec_168 by using the same depreciation method revrul_72_491 supra states that if the service disallows the use of an improper depreciation method for the first taxable_year for which its use is attempted the taxpayer may adopt any depreciation method which would have been permissible had it been initially adopted the service has disallowed taxpayer’s present method in the property’s placed_in_service years and taxpayer’s use of different depreciation methods for its 5-year_property placed_in_service in year none of which is subject_to sec_168 - is improper taxpayer now seeks the percent declining balance method for all of its 5-year_property none of which is subject_to sec_168 - not only is this a depreciation method which would have been initially proper for 5-year_property the 200-percent declining balance method is the default method applicable for 5-year_property if no election to use another depreciation method has been made under sec_168 accordingly use of the 200-percent declining balance method for all of taxpayer’s 5-year_property placed_in_service in year is now allowable for year taxpayer’s form_4562 reported all of the assets placed_in_service during year in part ii macrs depreciation though some of those assets were reported incorrectly with a three year recovery_period and some allowably with a five year recovery_period the straight-line method was indicated for all with s l in column f the instructions for form_4562 for year are substantially_similar to those for year thus taxpayer clearly made an allowable irrevocable election of the straight-line method for all of the now concededly 5-year_property placed_in_service during year and the requirement of sec_168 that the election apply to all the property in the class is satisfied the election is valid in year taxpayer placed_in_service 5-year_property other than the items in question for these correctly classified 5-year_property taxpayer clearly elected the straight-line method and consistently applied it to all such property although some of the now concededly 5-year_property was incorrectly reported as 3-year_property taxpayer used the straight-line method for them as it did for those items correctly classified as 5-year_property to allow taxpayer the use of the 200-percent declining balance method in these circumstances would permit the use of hindsight in violation of the doctrine_of binding election as elucidated by pacific national co supra and riley co supra taxpayer is required to use the straight-line method for all of its 5-year_property placed_in_service in year which it irrevocably elected for year taxpayer’s form_4562 reported all of the assets placed_in_service during year in part ii macrs depreciation some of those assets were reported incorrectly as 3-year_property with a year recovery_period and with 150db indicated in column f other assets were reported allowably as 5-year_property with a five year recovery_period and with db at column f the instructions for form_4562 for year are substantially_similar to those for year thus taxpayer’s entry of 200db on its form_4562 for assets correctly classified as 5-year_property and placed_in_service in year clearly indicates that taxpayer used the 200-percent declining balance method for any 5-year_property placed_in_service in year because all 5-year_property placed_in_service in the same taxable_year must use the same depreciation method unless sec_168 - applies taxpayer must use the same depreciation method for all of its 5-year_property placed_in_service in year including depreciable_property reclassified as 5-year_property none of the now concededly 5-year_property is subject_to sec_168 - accordingly taxpayer’s initial choice of the 200-percent declining balance method for 5-year_property placed_in_service in year also applies to the now concededly 5-year_property placed_in_service in the same year for year taxpayer’s form_4562 reported all of the assets placed_in_service during year in part ii macrs depreciation all of these assets were reported correctly as 5-year_property with a five year recovery_period and with s l in column f consequently the straight-line method was indicated for this 5-year_property the instructions for form_4562 for year are substantially_similar to those for year thus taxpayer clearly made an allowable irrevocable election of the straight-line method for all of the 5-year_property placed_in_service during year and the requirement of sec_168 that the election apply to all the property in the class is satisfied the election is valid in year taxpayer placed_in_service 5-year_property other than the items in question for these correctly classified year property taxpayer clearly elected the straight-line method and consistently applied it to all such property to allow taxpayer the use of the 200-percent declining balance method in these circumstances would permit the use of hindsight in violation of the doctrine_of binding election as elucidated by pacific national co supra and riley co supra taxpayer is required to use the straight-line method for all 5-year_property placed_in_service in year which it irrevocably elected for year taxpayer’s form_4562 reported all of the assets placed_in_service during year in part ii macrs depreciation though some of these were reported incorrectly as 3-year_property with a year recovery_period and some allowably as 5-year_property with a five year recovery_period the 200-percent declining balance method was indicated for all with db in column f the instructions for form_4562 for year are substantially_similar to those for year thus taxpayer’s entry of 200db on its form_4562 for assets correctly classified as 5-year_property and placed_in_service in year clearly indicates that taxpayer used the 200-percent declining balance method for any 5-year_property placed_in_service in year because all 5-year_property placed_in_service in the same taxable_year must use the same depreciation method unless sec_168 - applies taxpayer must use the same depreciation method for all of its 5-year_property placed_in_service in year including depreciable_property reclassified as 5-year_property none of the now concededly 5-year_property is subject_to sec_168 - accordingly taxpayer’s initial choice of the 200-percent declining balance method for 5-year_property placed_in_service in year also applies to the now concededly 5-year_property placed_in_service in the same year for year taxpayer’s form_4562 reported some of the assets placed_in_service during year in part ii macrs depreciation in the section applicable to the general depreciation system and some of the assets placed_in_service during year in part iii other depreciation with respect to the assets reported in part ii none of the assets were reported as 3-year_property some were reported as 5-year_property with a five year recovery_period and some were reported as 7-year_property with a seven year recovery_period the 200-percent declining balance method was indicated for the 5-year_property as it was for the 7-year_property with db at column f the assets placed_in_service during year which were reported in part iii were reported on the line for acrs and other depreciation which contains a space only for a total amount upon audit taxpayer provided a schedule indicating that the items resulting in this amount had been placed_in_service during year with recovery periods ranging from to seven years and it is now agreed that the property was 5-year_property the straight-line method was indicated for each of these items by s l the instructions for form_4562 for indicate that the line for acrs and other depreciation was not the proper place for or 7-year_property placed_in_service during year thus taxpayer’s entry of 200db in part ii of its form_4562 for assets correctly classified as 5-year_property and placed_in_service in year clearly indicates that taxpayer used the 200-percent declining balance method for any 5-year_property placed_in_service in year because all 5-year_property placed_in_service in the same taxable_year must use the same depreciation method unless sec_168 - applies taxpayer must use the same depreciation method for all 5-year_property placed_in_service in year including depreciable_property reclassified as 5-year_property none of the now concededly 5-year_property is subject_to sec_168 - accordingly taxpayer’s initial choice of the 200-percent declining balance method for 5-year_property placed_in_service in year also applies to the now concededly 5-year_property placed_in_service in the same year case development hazards and other considerations only year sec_2 and remain in issue for both these years the straight-line method was indicated for all the now concededly 5-year_property by the entry of s l on the form sec_4562 at column f of part ii sec_301_9100-7t provides generally that the elections specified therein including the sec_168 election of the straight-line method_of_depreciation shall be made by attaching a statement to the return no such statements were attached to taxpayer’s returns it should therefore be made plain that sec_301_9100-7t further provides that e xcept as otherwise provided in the return or in the instructions accompanying the return for the taxable_year the statement shall provide any information required by the relevant statutory provisions the instructions for form_4562 for year sec_2 and provide that the taxpayer may make an irrevocable election to use the straight-line method for all property within a classification placed_in_service during the taxable_year by entering s l in column f of part il which taxpayer did it is clear that the provision of a specific place for stating the election on the form_4562 itself was to relieve the need for providing such information by a separate statement otherwise there do not appear to be any litigating hazards taxpayer’s plain election on its form sec_4562 for year sec_2 and of the statutorily irrevocable straight- line method for all of the property in the classification clearly constitutes a binding election under pacific national co and its progeny please call if you have any further questions deborah a butler by william c sabin jr senior technician reviewer passthroughs special industries branch field service division
